 



CNS RESPONSE, INC.

OMNIBUS AMENDMENT TO

 

SECURED CONVERTIBLE PROMISSORY NOTES (THE “OCTOBER 2010 NOTES”) ISSUED IN THE
AGGREGATE PRINCIPAL AMOUNT OF $3.0239 MILLION PURSUANT TO THE NOTE AND WARRANT
PURCHASE AGREEMENT DATED AS OF OCTOBER 1, 2010 BY AND BETWEEN THE COMPANY AND
THE INVESTORS SIGNATORY THERETO

 

SECURED CONVERTIBLE PROMISSORY NOTES (THE “JANUARY 2011 NOTES”) ISSUED IN THE
AGGREGATE PRINCIPAL AMOUNT OF $2.5 MILLION PURSUANT TO THE NOTE AND WARRANT
PURCHASE AGREEMENT DATED AS OF JANUARY 11, 2011 BY AND BETWEEN THE COMPANY AND
THE INVESTORS SIGNATORY THERETO

 

SECURED CONVERTIBLE PROMISSORY NOTES (THE “OCTOBER 2011 NOTES”) ISSUED IN THE
AGGREGATE PRINCIPAL AMOUNT OF $2.0 MILLION PURSUANT TO THE AMENDED AND RESTATED
NOTE AND WARRANT PURCHASE AGREEMENT DATED AS OF NOVEMBER 11, 2011 BY AND BETWEEN
THE COMPANY AND THE INVESTORS SIGNATORY THERETO

 

UNSECURED CONVERTIBLE PROMISSORY NOTE (THE “FEBRUARY 2012 NOTE”) ISSUED IN THE
AGGREGATE PRINCIPAL AMOUNT OF $90,000 ON FEBRUARY 29, 2012

 



This Omnibus Amendment (the “Amendment”) to the convertible notes identified
above (as previously amended, the “Prior Notes”), is made as of August 12, 2013
(the “Effective Date”) by and among CNS Response, Inc., a Delaware company (the
“Company”) and the other parties listed on the signature pages hereto (the “Note
Holders”). All capitalized terms set forth herein shall have the meanings given
to such terms in the Prior Notes, unless otherwise defined herein. The holders
of the Prior Notes are referred to herein as the “Note Holders.”

 

RECITALS

 

A. The Company and the Note Holders are parties to one or more note and warrant
purchase agreements identified above (the “Prior Purchase Agreements”).

 

B. The Company and certain of the Note Holders subsequently entered into
conversion agreements in June 2011, May 2012 and June 2012 with respect to such
holders’ Prior Notes.

 

C. The Company and a majority in aggregate principal amount outstanding of each
class of Prior Notes identified above entered into an Amended and Restated
Consent, Note Amendment and Warrant Forfeiture Agreement, dated as of October
24, 2012 (the “October 2012 Agreement”), pursuant to which, among other matters,
the maturity date of the Prior Notes was extended to October 1, 2013, the
conversion price of the Prior Notes was set at $1.00, subject to adjustment as
provided in the Prior Notes, the full ratchet anti-dilution provision was
removed from the terms of the Prior Notes and the warrants issued in connection
therewith, the Note Holders agreed to the termination and cancellation of the
common stock purchase warrants (the “Warrants”) received in connection with the
Prior Purchase Agreements, and the Note Holders consented to a new issuance of
convertible notes (the October 2012 Notes) and to subordinate their security
interests to that of the holders of such new notes.

 

D. The Company and the Note Holders desire to temporarily amend provisions of
the Prior Notes regarding the conversion of the Notes, and the Note Holders
desire to consent to related matters.

 



 

 

 

E. The Company and the Note Holders desire to amend provisions of the Prior
Notes to extend the Maturity Date (as defined in the Prior Notes).

 

F. Each class of Prior Notes may be amended only upon the written consent of the
Company and the holders of at least the majority in aggregate principal amount
outstanding of the notes of such class and the holders of a majority of each
class, where appropriate, intend to take action to require the conversion of all
notes in each such class.

 

AGREEMENT

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company
agrees on behalf of themselves and as holders of a majority in aggregate
principal amount outstanding of each class of the Prior Notes, as follows:

 

1. Amendment of Prior Notes to lower Conversion Price Temporarily. Section 6(b)
of the Prior Notes is hereby amended to change the conversion price of the Prior
Notes from $1.00 to $0.25, subject to adjustment as provided in the terms of the
Prior Notes, for a period of 30 days commencing on July 10, 2013 (the “Offer
Period”), as set forth in the Offer Letter to All Holders of $1.00 Convertible
Notes to Convert such $1.00 Notes and Interest Thereon Into Shares of Common
Stock of CNS Response, Inc., dated July 10, 2013 sent by the Company to the Note
Holders, in substantially the form attached hereto as Exhibit A (the “Offer
Letter”).

 

2. Amendment of Prior Notes to Extend Maturity Date. Subsection (i) of the first
paragraph of each Prior Note is hereby amended and restated in its entirety to
read as follows:

 

“(i) the maturity date of October 1, 2014,”

 

3. Consent of Note Holders. The Note Holders hereby affirm, consent to and
ratify (i) the automatic conversion of all Prior Notes not then converted, at a
conversion price of $0.25, subject to adjustment as provided in the terms of the
Prior Notes, with the effective date of such conversion being August 9, 2013 and
(ii) all actions previously taken by a majority in aggregate principal amount
outstanding of each class of Prior Notes and Warrants under the October 2012
Agreement.

 

4. No Other Amendments. Except as expressly set forth above, all of the terms
and conditions of the Prior Notes remain in full force and effect.

 

5. Representations and Warranties of Note Holders. Each Note Holder hereby
acknowledges, represents and warrants to the Company as follows:

 

Authority. Each Note Holder has, as appropriate, full power and legal capacity
and all corporate right, power, legal capacity and authority to enter into this
Amendment. The execution, delivery and performance of this Amendment has been
duly and validly approved and authorized by each Note Holder.

 

Acknowledgment of Receipt of Offer Letter, Annual Report and Quarterly Report.
Each Note Holder acknowledges receipt of the Offer Letter, the Company’s annual
report on Form 10-K for the year ended September 30, 2012 and the Company’s
quarterly report on Form 10-Q for the quarter ended March 31, 2013.

 

Accredited Investor. Each Note Holder is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D promulgated under the Securities Act.

 

Investment for Own Account. The shares of the Common Stock to be issued upon
conversion of the Prior Notes in accordance herewith and with the Offer Letter
are being, and will be, acquired for his, her or its own account, for investment
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act.

 



-2-

 

 

No Registration. Each Note Holder understands that the shares of the Company
common stock (the “Common Stock”) to be issued upon conversion of the Prior
Note(s) in accordance herewith and with the Offer Letter have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
on the ground that the issuance thereof is exempt under Section 4(2) of the Act
and/or Regulation D as a transaction by an issuer not involving any public
offering and that, in the view of the Securities and Exchange Commission
(“SEC”), the statutory basis for the exception claimed would not be present if
any of the representations and warranties of the Note Holder contained in this
Amendment were untrue or, notwithstanding the Note Holder’s representations and
warranties, the Note Holder currently had in mind acquiring any of such shares
of Common Stock for resale upon the occurrence or non-occurrence of some
predetermined event.

 

Knowledge and Experience. Each Note Holder has such knowledge and experience in
financial and business matters that (s)he is capable of evaluating the merits
and risks of an investment in the shares of Common Stock and of making an
informed investment decision with respect thereto, has the ability and capacity
to protect his/her interests and can bear the economic risk of the acceptance of
the shares of Common Stock, including a total loss of his/her investment.

 

Speculative Investment. Each Note Holder acknowledges that an investment in the
shares of Common Stock underlying the Prior Notes is speculative and involves a
high degree of risk and that such Note Holder can bear the economic risk of the
acceptance of such shares, including a total loss of his, her or its investment.
Each Note Holder recognizes and understands that no federal, state, or other
agency has recommended or endorsed the conversion of the Prior Notes and
issuance of the underlying Common Stock.

 

Opportunity to Ask Questions. Each Note Holder has had the opportunity to ask
questions and receive answers from the Company or any authorized person acting
on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by each
such Note Holder. In connection therewith, each Note Holder acknowledges that
(s)he has had the opportunity to discuss the Company’s business, management and
financial affairs with the Company’s management or any authorized person acting
on its behalf.

 

Receipt of Information. Each Note Holder has received and reviewed all the
information concerning the Company, the Prior Notes and the shares of Common
Stock underlying such Prior Notes, both written and oral, that the Note Holder
desires. Without limiting the generality of the foregoing, the Note Holder has
been furnished with or has had the opportunity to acquire, and to review: all
information, both written and oral, that the Note Holder desires with respect to
the Company’s business, management, financial affairs and prospects. In
determining whether to make this investment, the Note Holder has relied solely
on his/her own knowledge and understanding of the Company and its business based
upon the Note Holder’s own due diligence investigations and the Company’s
filings with the SEC.

 

Stop Transfer Instructions. Because of the legal restrictions imposed on resale
or transfer of the Common Stock underlying the Prior Notes, each Note Holder
understands that the Company shall have the right to note stop-transfer
instructions in its records, and each Note Holder has been informed of the
Company’s intention to do so. Any sales, transfers, or other dispositions of
such shares of Common Stock by the Note Holder, will be made in compliance with
the Act and any other applicable securities laws, and all applicable rules and
regulations promulgated thereunder and the terms of this Amendment.

 



-3-

 

 

6. Release. Each Note Holder hereby releases and forever discharges the Company
and its predecessors, successors, assigns and each of them, and each past,
present, and future director, partner, subsidiary, division or entity or
affiliated corporation, and each past, present or future employee, agent,
representative, attorney, accountant, officer, director, stockholder,
subscriber, and all persons acting by, through, under or in concert with them,
or any of them, of and from any and all claims, actions, causes of action,
suits, debts, liens, demands, contracts, liabilities, agreements, costs,
expenses, or losses of any type, whether known or unknown, fixed or contingent,
which such Note Holder had, now has, or may hereafter have, arising out of or
resulting from issuance of the Prior Notes and Warrants under the Prior Purchase
Agreements and all amendments, modifications, terminations and cancellations
thereof, or the shares of capital stock of the Company otherwise issuable upon
conversion of the Prior Notes or exercise of the Warrants, including, without
limitation, any such claims and other rights related to or arising from any
promise, guaranty or grant (oral or written) by the Company to be issued or
otherwise acquire or receive an equity interest in the Company, including but
not limited to: (i) all claims to any equity interest in the Company other than
as provided for herein, (ii) any and all claims with respect to rights of notice
under the Prior Notes or applicable law, other than as provided for herein,
effective at such time as the Prior Notes have been converted.

 

7. Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law.

 

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same instrument.

 

9. Facsimile and Electronic Signatures. This Amendment may be executed and
delivered by facsimile or electronic transmission and upon such delivery the
facsimile or electronic signature will be deemed to have the same effect as if
the original signature had been delivered to the other party. The original
signature copy shall be subsequently delivered to the other parties. The failure
to deliver the original signature copy and/or the non-receipt of the original
signature copy shall have no effect upon the binding and enforceable nature of
this Amendment.

 

[SIGNATURE PAGES FOLLOW]

 



-4-

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CNS Response, Inc.

 

 

By:______________________

Name:

Title:

 

(1) Interest will continue to accrue through to the end of the offer period and
will be converted.

Holders of Prior Notes

and Address of Holders:

Class of Existing Notes

Aggregate Principal Amount(s)

$

Accrued and unpaid interest at June 30, 2013 (1)

$

Number of Shares of Common Stock Issuable Upon  Conversion of Principal and
Interest

 

 

By:

____________________________________________

 

       

 

By:

____________________________________________

 

       

 

 

By:

____________________________________________

 



        Grand Total

 

-5-

 

